     Case 2:18-cv-01809-KJM-DMC Document 63 Filed 02/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARON MICHAEL OLIVER,                              No. 2:18-CV-1809-KJM-DMC
12                        Plaintiff,
13              v.                                       ORDER
14    MELL,1
15                        Defendant.
16

17                   Plaintiff, who is proceeding pro se, brings this civil action. This action proceeds

18   on Plaintiff’s third amended complaint filed on February 1, 2020. See ECF No. 59. Plaintiff no

19   longer names as defendants T. Hatley or D. Shelton. See id.

20   ///

21   ///

22
            1
                     Defendant has been variously named throughout this action. In the original
23   complaint, Plaintiff listed “Sgt. Mel.” ECF No. 1, pg. 1. In his answer to the original complaint,
     Defendant states his name is “David Mell.” ECF No. 18, pg. 1. In his first and second amended
24   complaint, Plaintiff again lists Defendant’s name as “Sgt. Mel.” ECF Nos. 34, pg. 1, and 36, pg.
     1. In his third amended complaint, Plaintiff names the defendant as “Sgt. David Melboure.” ECF
25   No. 40, pg. 1. In the operative amended complaint, filed on February 1, 2021, pursuant to the
     District Judge’s January 21, 2021, order, Plaintiff states the only named defendant is “David
26   Melborue.” ECF No. 59, pg. 1. Defendant’s answer to the operative amended complaint states
     his name is “David Mell.” ECF No. 60, pg. 1. The Court will presume, until informed by
27   Plaintiff otherwise, that his various spellings refer to the same individual – David Mell. The
     Clerk of the Court will be directed to update the docket to reflect the spelling of Defendant’s
28   name as indicated in his most recent answer at ECF No. 60.
                                                          1
     Case 2:18-cv-01809-KJM-DMC Document 63 Filed 02/26/21 Page 2 of 2


 1                  As a general rule, an amended complaint supersedes the original complaint. See

 2   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Therefore, if Plaintiff amends the

 3   complaint, the Court cannot refer to the prior pleading in order to make Plaintiff's amended

 4   complaint complete. See Local Rule 220. An amended complaint must be complete in itself

 5   without reference to any prior pleading. See id. Here, the third amended complaint no longer

 6   names as defendants T. Hatley or D. Shelton. Any claims Plaintiff had previously asserted

 7   against these individuals are, therefore, abandoned. This action shall proceed on the third

 8   amended complaint against Defendant Mell only.

 9                  Accordingly, IT IS HEREBY ORDERED that:

10                  1.     The Clerk of the Court is directed to terminate “T. Hatley,” “Trevor

11   Hatley,” “D. Shelton,” and “Duane Shelton” as defendants to this action because they are no

12   longer named in the operative amended complaint;

13                  2.     The Clerk of the Court is directed to update the docket to reflect that this

14   action proceeds against Defendant “David Mell” only; and

15                  3.     The motion to dismiss, ECF No. 61, filed by T. Hatley and D. Shelton is

16   denied as unnecessary because Plaintiff no longer names those individuals as defendants to this

17   action.

18

19

20   Dated: February 25, 2021
                                                           ____________________________________
21                                                         DENNIS M. COTA
22                                                         UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                       2
